DETAILED CORRESPONDENCE
This Office action is in response to the election received March 9, 2020.
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on March 9, 2020 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks the recitation of an acid generator in order for the resist composition to function in that manner.
Correction is necessary.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KUDO et al (2003/0087180) a photoresist composition comprising a specific additive as seen in paragraph [0021], such as iodobenzene and diiodotetrafluorobenzene which reduce the . 
USHIROGOUCHI et al (5,691,101) disclose a photosensitive composition comprising an organic halide acid generator as seen in column 3, lines 55- 56 such as p-iodobiphenyl and p-iodophenol.
ZAHN et al (5,654,471) disclose the process of preparing a 4-hydroxyphenyl benzoate derivative which can have halogen substituted groups as seen in column 1, lines 61-62.
Claims 1-7 would be allowed upon correction of the 25 U.S.C. 112, second paragraph rejection above.
None of the prior art references of record disclose the render obvious the claimed resist composition comprising the compound of formula (A) having an iodine substituted group on the aromatic ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
March 12, 2021